                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

      Karess N. Scott-Williams,       )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )               3:19-cv-00129-GCM
                                      )
                 vs.                  )
                                      )
              James Lee               )
           Gabrielle Jones
           Vicki Coleman
          Jacquelyn Wilson
             Sara Nixsan
           Rhamal Everett,
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s June 18, 2019 Order.

                                               June 18, 2019
